Laughlin, J.
(concurring for reversal):
I vote for reversal solely upon the ground that, by virtue of the provisions of section 19 of the Banking Law (Consol. Laws, chap. 2 [Laws of 1909, chap. 10], as amd. by Laws of 1910, chap. 452), the Legislature clearly contemplated that the Super.intendent of Banks should take possession of the property and business of the bank, as it existed at the time he determined that the public interest required such action, but that any action with respect to the property or business of the bank should be brought by or against the corporation, which still retains its corporate existence, as if still managed by its board of directors; and in this view it is unnecessary to decide now whether the check or the proceeds of the check must be deemed pledged property and recoverable as such.